          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 1 of 17



 1   Sean C. Chapman
 2   Law Office of Sean C. Chapman, P.C.
 3   100 North Stone Avenue, Suite 701
 4   Tucson, Arizona 85701
 5   Telephone: (520) 622-0747
 6
     Fax: (520) 628-7861
 7
 8   Arizona State Bar No. 012088
 9   Attorney for Defendant Bowen
10   Sean@seanchapmanlaw.com
11
12                         IN THE UNITED STATES DISTRICT COURT
13
14                              FOR THE DISTRICT OF ARIZONA
15
16   UNITED STATES OF AMERICA,               ) CR 18-01013-001-TUC-CKJ(BPV)
17                                           )
18                Plaintiff,                 )
19                                           )     DEFENDANT’S PROPOSED
20          v.                               )        JURY INSTRUCTIONS
21                                           )
22
     Matthew Bowen,                          )
                                             )
23                Defendant.                 )
24                                           )
25
26
           The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

     THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., pursuant to Rule 30 of the

     Federal Rules of Criminal Procedure, hereby moves the Court to give the following

     instructions to the jury of the above-captioned matter.




                                                                                         1
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 2 of 17



 1               MANUAL OF MODEL CRIMINAL JURY INSTRUCTIONS
 2                    For the District Courts of the Ninth Circuit
 3
                            (2010 Edition-Updated 4/2019)
 4
 5
 6   1.   Preliminary Instructions:
 7
 8        1.1     Duty of Jury
 9
10        1.2     The Charge – Presumption of Innocence (as proposed below)
11
12        1.3     What is Evidence
13
14
          1.4     What is Not Evidence
15
16
17        1.5     Direct and Circumstantial Evidence
18
19        1.6     Ruling on Objections
20
21        1.7     Credibility of Witnesses
22
23        1.8     Conduct of Jury
24
25        1.9     No Transcript Available to Jury
26
          1.10    Taking Notes

          1.11    Outline of Trial

     2.   Instructions in the Court of Trial:

          2.1 Cautionary Instruction—First Recess

          2.2 Bench Conferences and Recesses

          2.3 Stipulated Testimony (if applicable)

          2.4 Stipulations of Fact (if applicable)

          2.5 Judicial Notice (if applicable)

          2.11 Other Crimes, Wrongs or Acts of Defendant (if applicable)



                                                                               2
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 3 of 17



 1        2.13 Evidence for Limited Purpose (if applicable)
 2
 3   3.   Instructions at End of Case:
 4
 5        3.1 Duties of Jury to Find Facts and Follow Law
 6
 7
 8        3.2 Charge Against Defendant Not Evidence—Presumption of Innocence—Burden of
 9            Proof
10
11        3.3 or 3.4 Defendant’s Decision To/Not to Testify (whichever is applicable)
12
13        3.5 Reasonable Doubt—Defined
14
15        3.6 What Is Evidence
16
17        3.7 What Is Not Evidence
18
19
          3.8 Direct and Circumstantial Evidence
20
21
22        3.9 Credibility of Witnesses
23
24        3.10 Activities Not Charged (if applicable)
25
26        3.11 Separate Consideration of Multiple Counts—Single Defendant

     4.   Consideration of Particular Evidence:

          4.1 Statements by Defendant

          4.3 Other Crimes, Wrongs or Acts of Defendant (if applicable)

          4.5 Character of Victim (if applicable)

          4.14 Opinion Evidence, Expert Witness (if applicable)

          4.15 Summaries Not Received in Evidence (if applicable)

          4.16 Charts and Summaries in Evidence (if applicable

     5.   Responsibility:

          5.7 Knowingly



                                                                                         3
           Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 4 of 17



 1   7.    Jury Deliberations:
 2
 3         7.1 Duty to Deliberate
 4
 5         7.2 Consideration of Evidence—Conduct of the Jury
 6
 7
 8         7.3 Use of Notes
 9
10         7.4 Jury Consideration of Punishment
11
12         7.5 Verdict Form
13
14         7.6 Communication with Court
15
16         7.7 (Deadlocked Jury (if applicable)
17
18         7.9 Specific Issue Unanimity
19
20
21         7.10 Readback or Playback
22
23         In addition to the foregoing standard instructions, the Defendant requests the jury be
24
25   instructed on the substantive offenses as proposed in the following pages.
26




                                                                                                    4
           Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 5 of 17



 1                         DEFENDANT’S PROPOSED INSTRUCTION 1.2
 2                            The Charge – Presumption of Innocence
 3
 4          This is a criminal case brought by the United States government. The government has
 5
 6
     charged Mr. Bowen with two violations of law. In Count 1 Mr. Bowen is charged with
 7
 8
 9   violating the civil rights of Mr. Lopez-Aguilar to be free from unreasonable seizure, by
10
11   striking him with a motor vehicle, and resulting in bodily injury, on December 3, 2017. In
12
13   Count 2 Mr. Bowen is charged with obstruction of justice on December 12, 2017, by
14
15   knowingly making a false entry in a memorandum to the Chief Patrol Agent of the Tucson
16
17   Sector of the Border Patrol, with the intent to impede, obstruct and influence an investigation
18
19
     within the jurisdiction of the Department of Homeland Security.
20
21
22          Mr. Bowen has pleaded not guilty to these charges. He is presumed innocent unless and
23
24   until the government his guilt beyond a reasonable doubt. In addition, Mr. Bowen has the right
25
26   to remain silent and he never has to prove innocence or present any evidence.

            In order to help you follow the evidence, I will give you a brief summary of the

     elements of the crimes which the government must prove to make its case:

            For Count 1, 18 U.S.C. § 242 makes it a crime for anyone acting under color of law to

     willfully deprive someone else of a right secured by the Constitution of the United States. Acts

     are performed under color of law when the defendant acts in his official capacity or purports or

     claims to act in his official capacity.

            In general, a seizure of a person is unreasonable under the Fourth Amendment to the

     United States Constitution, if a police officer uses excessive force in making a lawful arrest or

     in attempting to stop a fleeing or escaping suspect. Therefore, in order to prove an



                                                                                                       5
           Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 6 of 17



 1   unreasonable seizure in this case, the government must prove, beyond a reasonable doubt, that
 2
 3   Mr. Bowen, while acting in his official capacity, used excessive force in the course of arresting
 4
 5   Mr. Lopez-Aguilar.
 6
 7
 8          Under the Fourth Amendment, a police officer may only use force as is “objectively
 9
10   reasonable” under all of the circumstances. You must judge the reasonableness of a particular
11
12   use of force from the perspective of the particular officer on the scene and not with the 20/20
13
14   vision of hindsight. The government must prove beyond a reasonable doubt that the acts of Mr.
15
16   Bowen deprived Mr. Lopez-Aguilar. of his right to be free from unreasonable searches or
17
18   seizures. In addition, the government must prove that Mr. Bowen acted willfully and with the
19
20
21   intention to deprive Mr. Lopez-Aguilar of his constitutional rights. If you find the government
22
23   has proved each of these elements of the offense charged in Count 1, then you must also
24
25   determine whether the government proved, beyond a reasonable doubt, that Mr. Lopez-Aguilar
26
     suffered a bodily injury, and that the bodily injury resulted from the acts committed by Mr.

     Bowen.

            In order to find Mr. Bowen guilty as charged in Count 2 of the indictment, the

     government must prove, beyond a reasonable doubt, that he knowingly falsified a record or

     document and that he did so with the intent to impede, obstruct or influence an actual or

     contemplated investigation of a matter within the jurisdiction of any department or agency

     of the United States. An act is done knowingly if the defendant is aware of the act and does

     not act through ignorance, mistake, or accident.




                                                                                                       6
           Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 7 of 17



 1                DEFENDANT’S REQUESTED JURY INSTRUCTION NO. __
 2                                18 U.S.C. § 242
 3                                  (Elements)
 4
 5         18 U.S.C. § 242 makes it a crime for anyone acting under color of law willfully to
 6
     deprive someone else of a right secured by the Constitution of the United States.
 7
 8
 9         Mr. Bowen can be found guilty of this crime only if all the following facts are proved
10   beyond a reasonable doubt:
11
12         First: that Mr. Bowen was acting under color of law when he committed the acts
13   charged in the indictment; and
14
15         Second: that the acts of Mr. Bowen deprived Mr. Lopez-Aguilar of his right to be free
16   from unreasonable searches or seizures, which is a right secured by the Constitution; and
17
18           Third: that Mr. Bowen acted willfully, intending to deprive Mr. Lopez-Aguilar of that
19
     right; and
20
21
22         Fourth: Mr. Lopez-Aguilar suffered a bodily injury as a result of Mr. Bowen’s acts; and
23
24         Fifth: that Mr. Lopez-Aguilar was present in the United States.
25
26          If you find from your consideration of all the evidence that the government has proved
     each of these elements beyond a reasonable doubt, then you should find the defendant guilty.

           If, on the other hand, you find from your consideration of all the evidence that the
     government has failed to prove any of these elements beyond a reasonable doubt, then you
     should find Mr. Bowen not guilty.




     SOURCE:
     18 U.S.C. § 242; United States v. Lanier, 520 U.S. 259 (1997); Screws v. United States, 325
     U.S. 91 (1945); United States v. Price, 383 U.S. 787 (1966); States v. Reese, 2 F.3d 870 (9th
     Cir. 1993); United States v. Lewis, 368 F.3d 1102 (2004).



                                                                                                     7
           Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 8 of 17



 1                 DEFENDANT’S REQUESTED JURY INSTRUCTION NO. __
 2                                   18 U.S.C. § 242
 3                             (Definition of Color of Law)
 4
 5
 6
            Acts are performed under color of law when the defendant acts in his official capacity
 7
 8   or purports or claims to act in his official capacity. The acts of Mr. Bowen must consist of the
 9   abuse or misuse of the power possessed by Mr. Bowen by virtue of his office.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     SOURCE:
     Pattern Criminal Federal Jury Instructions for the Seventh Circuit (2012 Ed. Plus 2015-2017
     and 2018 changes, at p. 159), citing United States v. Price, 383 U.S. 787 794 & n.7 (1966)
     (“Color of law” under § 242 has same definition as under 42 U.S.C. § 1983; “[p]rivate
     persons, jointly engaged with state officials in the prohibited action, are acting ‘under color’ of
     law for purposes of the statute.”); Monroe v. Pape, 365 U.S. 167, 184 (1961) (Under section
     1983, “[m]isuse of power, possessed by virtue of state law and made possible only because the
     wrongdoer is clothed with the authority of state law, is action taken under color of state law.”).




                                                                                                        8
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 9 of 17



 1                DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 2                                   18 U.S.C. § 242
 3                          (Definition of Intent to Deprive)
 4                               (Definition of Willful)
 5
 6
 7
           The offenses charged in Counts 1 of the Indictment includes an element that Mr.
 8   Bowen acted willfully, intending to deprive Mr. Lopez-Aguilar of the right to be free from
 9   unreasonable searches and seizures.
10
11          In order to find that the defendants acted with the requisite intent, you must find the
12   government proved beyond a reasonable doubt that Mr. Bowen acted voluntarily and
13   intentionally and with specific intent to deprive Mr. Lopez-Aguilar of his right to be free
14   from unreasonable searches and seizures.
15
16          In other words, you must find Mr. Bowen guilty if you find he had the specific intent
17   to do something the law forbids, that is, with the intent to violate the right of Mr. Lopez-
18
     Aguilar to be free from unreasonable searches and seizures. A mere intention to use force
19
     that you find is unreasonable, is not sufficient. You must find that Mr. Bowen not only
20
21   intended the force, but its unreasonableness, its character as “more than reasonable under the
22   circumstances.”
23
24          You must find Mr. Bowen not guilty if you find only that he intended to engage in
25   contact having the effect of the deprivation.
26
            You must find Mr. Bowen not guilty if you find he only generally had a bad purpose.




     SOURCE:
     Reese v. County of Sacramento, 888 F.3d 1030, 1044045 (9th Cir. 2018); United States v.
     Reese, 2 F.3d 870 (9th Cir.1993); Apodaca v. United States, 188 F.2d 932, 937 (9th Cir.
     1951); United States v. McClean, 528 F.2d 1250 (2nd Cir. 1976); United States v. Ramey, 336
     F.2d 512 (4th Cir. 1964).




                                                                                                      9
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 10 of 17



 1                 DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 2
 3
 4         You are instructed that a violation of Border Patrol internal policies and procedures
 5   do not, in and of themselves, give rise to a violation of the civil rights of any individual.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     SOURCE:
     Greenridge v. Ruffin, 927 F.2d 789, 792 (4th Cir. 1991).



                                                                                                10
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 11 of 17



 1
 2                    DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 3                                          18 U.S.C. § 242
 4                      (Standard for Evaluating use of Force by a Peace Officer)
 5
 6
 7          In general, a seizure of a person is unreasonable under the Fourth Amendment if a
 8   police officer uses excessive force in making a lawful arrest or in attempting to stop a fleeing
 9
     or escaping expert. Therefore, in order to prove an unreasonable seizure in this case, the
10
11   government must prove, beyond a reasonable doubt, that Mr. Bowen used excessive force in
12   his conduct with Mr. Lopez-Aguilar.
13
14          Under the Fourth Amendment, a police officer may only use force as is “objectively
15   reasonable” under all of the circumstances. You must judge the reasonableness of a particular
16   use of force from the perspective of a reasonable officer on the scene and not with the 20/20
17   vision of hindsight.
18
19         Reasonableness is determined by the information possessed by the officer at the
20   moment the force is employed. Knowledge of facts and circumstances gained after the fact
21   cannot be considered in evaluating the reasonableness of the officer’s use of force.
22
23
24          The calculus of reasonableness must embody allowance for the fact that police officers
25   are often forced to make split-second judgments – in circumstances that are tense, uncertain,
26   and rapidly evolving – about the amount of force that is necessary in a particular situation.

           In determining whether Mr. Bowen used excessive force in this case, consider all of the
     circumstances known to him on the scene, including:

            (1) the nature of the crime or other circumstances known to Mr. Bowen at the time
     force was applied;

               (2) whether Mr. Lopez-Aguilar posed an immediate threat to the safety of the officer or
     others;

             (3) whether Mr. Lopez-Aguilar was actively resisting arrest or attempting to evade
     arrest by flight;

           (4) the amount of time Mr. Bowen had to determine the type and amount of force that
     reasonably appeared necessary, and any changing circumstances during that period; and

               (5) the type and amount of force used.




                                                                                                    11
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 12 of 17



 1   SOURCE:
 2   Manual of Model Civil Jury Instructions for the District Courts of the Ninth Circuit (2017 Ed.-
 3   Updated 4/2019), Instruction 9.25 (Particular Rights – Fourth Amendment – Unreasonable
 4   Seizure of Peron – Excessive (Deadly and Nondeadly) Force; Kisela v. Hughes, 584 U.S. __
 5   (2018); Graham v. Connor, 490 U.S. 386, 396-97 (1989); Tennessee v. Garner, 471 U.S. 1, 4
 6
     (1985); United States v. Reese, 2 F.3d 870 (9th Cir. 1993) (approving of relying on Graham to
 7
 8   formulate jury instructions in criminal context); United States v. Ramos, 537 F.3d 439, 457-58
 9   (5th Cir. 2008) (applying Garner and Graham to criminal convictions arising from a police
10   officer’s use of deadly and non-deadly force); Culosi v. Bullock, 596 F.3d 195, 201 (4th Cir.
11   2010); Sherrod v. Berry, 856 F.2d 802, 805 (7th Cir. 1998); United States v. Ramos, 537 F.3d
12   439, 457 (5th Cir. 2008) (applying Garner and Graham in reviewing criminal convictions
13   arising from a police officer’s use of force).
14
15
16
17
18
19
20
21
22
23
24
25
26




                                                                                                  12
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 13 of 17



 1                DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 2                                 18 U.S.C. § 242
 3                               (Theory of Defense)
 4
 5
 6         A law enforcement officer is not obligated to use the least intrusive means of
 7
 8
     responding to an exigent situation. In other words, an officer’s use of force is not
 9   unreasonable simply because other courses of action would have also been reasonable.
10   For an officer’s use of force to be unreasonable, it must be outside the range of
11   reasonable options available to the officer.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     SOURCE:
     Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994) (officers need not avail themselves of
     the least intrusive means of responding to an exigent situation; they need only
     act “within that range of conduct we identify as reasonable”); McLenagan v. Karnes, 27
     F.3d 1002, 1008 (4th Cir. 1994) (officer “acted well within the range of behavior
     expected of a police officer” when he made a split-second decision to shoot a suspect he
     believed might be armed).




                                                                                           13
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 14 of 17



 1                DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 2                                18 U.S.C. § 242
 3                                    (Theory of Defense)
 4
 5
 6
 7         A law enforcement officer’s use of force is not unreasonable if it is the product
 8   of a mere mistake of judgment.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     SOURCE:
     Pearson v. Callahan, 555 U.S. 223, 231 (2009); Butz v. Economou, 438 U.S. 478, 507
     (1978) (law enforcement “officials will not be liable for mere mistakes in judgment,
     whether the mistake is one of fact or one of law”); Maryland v. Garrison, 480 U.S. 79,
     87 (1987) (“the Court has also recognized the need to allow some latitude for
     honest mistakes that are made by officers in the dangerous and difficult process of
     making arrests and executing search warrants”).




                                                                                               14
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 15 of 17



 1                 DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 2                                 18 U.S.C. § 242
 3                                 (Bodily Injury)
 4
 5
 6           If you find Mr. Bowen guilty as charged in Count One of the indictment, you must then
 7
     determine whether the government has proven that Mr. Lopez-Aguilar suffered a bodily injury
 8
 9   as a result of acts committed by Mr. Bowen.
10
11          The term “bodily injury” includes any of the following: a cut, abrasion, bruise, burn, or
12   disfigurement; physical pain; illness, impairment of [a ; the] function of a bodily member,
13   organ, or mental faculty; or any other injury to the body, no matter how temporary.
14
15          You will see on the verdict form a question concerning this issue. You should consider
16   this question only if you have found the government has proven Mr. Bowen guilty as charged
17   in Count 1 of the indictment.
18
19          If you find that the government has proven beyond a reasonable doubt that Mr. Lopez-
20
     Aguilar suffered bodily injury as a result of Mr. Bowen’s acts, then you should answer that
21
22   question “Yes.”
23
24          If you find that the government has not proven beyond a reasonable doubt that Mr.
25   Lopez-Aguilar suffered bodily injury as a result of Mr. Bowen’s acts, then you should answer
26   that question “No.”


     SOURCE:
     Section 242 does not define the term “bodily injury.” The definition above is taken from
     several other statutes in Title 18 that use that term. See 18 U.S.C. §§ 831(f)(5); 1365(h)(4);
     1515(a)(5); and 1864(d)(2). See also United States v. Bailey, 405 F.3d 102, 111 (1st Cir.
     2005); United States v. Myers, 972 F.2d 1566, 1572 (11th Cir. 1992); United States v.
     DeSantis, 565 F.3d 354, 362 (7th Cir. 2009) (citing Bailey and Myers with approval).




                                                                                                      15
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 16 of 17



 1                 DEFENDANTS’ REQUESTED JURY INSTRUCTION NO. __
 2                                  18 U.S.C. § 1519
 3                              (Elements of the Offense)
 4
 5
 6          Mr. Bowen is charged in Count 2 of the indictment with obstruction of justice in
 7   violation of Section 1519 of Title 18 of the United States Code. In order for the defendant to
 8   be found guilty of that charge, the government must prove each of the following elements
 9   beyond a reasonable doubt:
10
11          First: Mr. Bowen knowingly falsified a record or document; and
12
13         Second: Mr. Bowen acted with the intent to impede, obstruct or influence an actual or
14   contemplated investigation; and
15
16          Third: the investigation concerned a matter within the jurisdiction of any department
17
     or agency of the United States.
18
19
20          Even when a defendant intends to obstruct justice, the government still must prove that
21   he actually altered, destroyed, concealed or falsified a record or document, in order to secure a
22   conviction under § 1519. Therefore, if you find that Mr. Bowen did not actually falsify the
23   December 12, 2017 memorandum submitted to the Chief Patrol Agent of the Tucson Sector
24   regarding the events of December 3, 2017, you must find him not guilty of this charge.
25
26         Reports prepared by law enforcement officers qualify as “records” or “documents”
     under § 1519.




     SOURCE:
      Ninth Cir. Model Criminal Jury Instruction 8.131A; United States v. Gonzalez, 906 F.3d 784,
      794 (9th Cir. 2018) (reports prepared by law enforcement officers); United States v. Katakis,
      800 F.3d 1017, 1030 (9th Cir. 2015) (affirming judgment of acquittal when government failed
      to prove that defendant who meant to delete emails successfully did so, and holding that does
      not qualify as concealment under § 1519).




                                                                                                      16
          Case 4:18-cr-01013-CKJ-DTF Document 93 Filed 08/04/19 Page 17 of 17



 1
 2                      Respectfully submitted this 16th day of August, 2019.
 3
 4                                   LAW OFFICE OF SEAN CHAPMAN, P.C.
 5
 6                                   BY: /s/ Sean Chapman
 7                                              Sean Chapman
 8
 9
10
11
12
13
14
15
16
17
18
                                    CERTIFICATE OF SERVICE
19
20
21         The undersigned certifies that on August 4, 2019, he caused to be electronically
22
23   filed the foregoing document with the Clerk of the Court using the CM/ECF system
24
25
     which sent notification to the following:
26


     Monica Ryan
     Monica.Ryan@us.doj.gov
     US Attorney’s Office – Tucson, AZ
     405 W. Congress, Suite 4800
     Tucson, AZ 85701-4050


     Serena Lara




                                                                                              17
